Citation Nr: 1759163	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  16-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to October 1961.  He also had subsequent service with the U.S. Army Reserves through February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied the Veteran's service connection claims for low back and bilateral hip disabilities.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an April 2016 letter, the Veteran indicated that he wished to withdraw his service connection claim for a bilateral hip disability.  Furthermore, during the July 2017 hearing, the Veteran repeated his wish to withdraw the service connection claim.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In an April 2016 letter, the Veteran expressed his wish to withdraw his service connection claim for a bilateral hip disability.  Furthermore, at the July 2017 Board hearing, the Veteran repeated his wish to withdraw the service connection claim.  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a bilateral hip disability is dismissed.


REMAND

VA provided the Veteran with an examination in June 2015.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner indicated that it is less likely as not that the Veteran's current low back condition was incurred in or caused by an injury sustained during a September 1964 parachute incident.  In support of this conclusion, the examiner stated that service treatment records do not reflect significant injury or treatment to support ongoing symptoms or permanent injury.

The Board finds that the June 2015 VA medical opinion is inadequate, because the examiner's negative nexus opinion was based on a lack of medical evidence showing a significant injury or treatment to support ongoing symptoms of low back pain.  However, the lack of evidence cannot be treated as substantive negative evidence.  In other words, reliance on the lack of medical evidence, especially without consideration of lay statements, is an inadequate rationale.  The Court has held that the mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Thus, the Veteran should be afforded a new examination to address the nature and etiology of his low back condition.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to this claim.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disability.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back disability had its onset during service or is it otherwise related to service?

The examiner must discuss (i) Dr. H. Mori's September 1964 Opinion; (ii) the February 1967 re-enlistment exam; and (iii) the lay evidence of record, which all indicate that the Veteran sustained injury during the September 1964 parachute incident and continued to experience pain from that time forward.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


